                                          Case 5:19-cv-07071-SVK Document 161 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                             Case No. 19-cv-07071-SVK
                                   8                      Plaintiffs,
                                                                                             ORDER FOR STATUS RE
                                   9                v.                                       SERVICE ON 35.CN
                                  10     ONLINENIC INC, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The Court is in receipt of Dkt. No. 160 where Defendants advise the Court that “35.CN

                                  14   was purportedly served . . . on or around August 18, 2021.” Accordingly, the Court ORDERS

                                  15   Plaintiffs to:

                                  16           1.    By August 31, provide the Court with a best estimate as to when Plaintiffs will receive

                                  17                confirmation of service on 35.CN;

                                  18           2. Promptly notify the Court by email to SVKCRD@cand.uscourts.gov within 48 hours

                                  19                of receiving confirmation of service on 35.CN and provide the date a responsive

                                  20                pleading is due from 35.CN.

                                  21           SO ORDERED.

                                  22   Dated: August 25, 2021

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
